DETAILED ACTION
1.	Applicant's amendment filed on April 5, 2021 has been entered.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed April 1, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 7-8 of Remarks, filed April 1, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Mishra; Satya Narayan et al. (US 20140090026 A1) discloses a method and system for role based access control for a plurality of users in a heterogeneous enterprise environment, comprising: establishing a functional relationship between a plurality of provisioning unit using a provision unit module. The users are mapped with the provisioning unit based on attributes of the users. Events are captured via the provision unit module. The users needed to be re-mapped are determined upon the event completion. Application role defined in context of an application embedded in an application registry module is mapped with the provisioning unit. Call back service is executed for the re-mapped users having entitlement associated with each of the application stored in a roles registry module. An application role is determined and defined for a new user for the plurality of the application enabling managing of the role based access control.
The prior art of record Stuntebeck; Erich (US 20160072790 A1) discloses in a networked environment, a client side application executed on a client device may transmit a request to an authorization service for access to a resource. The authorization service may authenticate the user of client device and/or the client device based on user 
The prior art of record Baba; Kensuke et al. (US 20060168253 A1) discloses the present invention provides a device and a method for accurately and efficiently controlling an access from an external network to an internal network. Both a client device connectable to the external network and an application gateway store shared secret information (Secret) including a client ID: GUID(C) as an ID generated by the client and a server ID: GUID(S) as an ID generated by the application gateway in respective storage units. In response to an access request from the client, the application gateway determines whether the client has appropriate shared secret information (Secret) so as to determine an access right. With this configuration, a right of access from the external network to the internal network, such as a home network, can be efficiently and accurately determined.
The prior art of record Lambourn; Simon Keith et al. (US 7366812 B2) discloses a method, system, and firewall for controlling access to resources within an information technology (IT) system. Commands received from a requesting entity request access to a resource associated with each command. An assigned authority level of the requesting entity is identified. At least one required authority level of the requesting entity is determined for each command as a function of each command and a resource criticality classification of the resource associated with each command. The requesting entity is granted or denied the requested access to the resource associated with each command if a determination has been made that each condition of at least one specified condition has or has not been satisfied, respectively. The at least one specified condition is specific to each command and includes a condition of the assigned authority level matching or exceeding an authority level of the at least one required authority level of each command.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Mishra; Satya Narayan et al. (US 20140090026 A1), Stuntebeck; Erich (US 20160072790 A1), Baba; Kensuke et al. (US 20060168253 A1), Lambourn; Simon Keith et al. (US 7366812 B2), and Carter; Stephen R. et al. (US 20080168532 A1), do not disclose these specific limitations of identifying, from a data store storing process identifiers and associated access control information, access control information associated with the requesting process based on a process identifier of the requesting process; wherein each process identifier and its associated access control information describe a role corresponding to the process identified by the process identifier; determining whether the requesting process is allowed to perform the requested type of access of the computing resource based upon the role; when the determination is that the requesting process is allowed to perform the requested type of access, providing access to a computing resource; subsequently, receiving a change of role request from a first role to a second role by the requesting process; determining whether to accept the change of role from the first role to the second role, and when the change of role is accepted, allow the role to be changed to the second role for a period of time and allow the requesting process to access the computing resource (emphasis added), as set forth in claim 1, similar to claims 16 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        April 9, 2021